t c summary opinion united_states tax_court jenean dyan simmons petitioner v commissioner of internal revenue respondent docket no 10353-07s filed date jenean dyan simmons pro_se julie a jebe for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_1 unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure b the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the central issue in this case is whether petitioner is entitled to relief from joint_and_several_liability for under sec_6015 rather than under sec_6015 related to that issue is a determination of whether a refund is due petitioner under sec_6015 background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time she filed the petition jenean dyan simmons resided in illinois petitioner and her now ex-husband married in and divorced in the 1990s during the taxable_year at issue and for some time thereafter petitioner although primarily a homemaker worked as a secretary in her then husband’s independent insurance sales business her role at the company was solely clerical she filled out insurance applications and submitted them to carriers petitioner was not paid for this work but instead received a biweekly allowance dollar_figure from her ex- husband with which to purchase groceries and other household_items the record reveals that petitioner’s ex-husband had some real_estate dealings on the side unconnected with his insurance_business the transactions were conducted in his name alone without petitioner’s knowledge or consent petitioner and her ex-husband late filed a joint federal_income_tax return for reporting zero tax due the return --prepared by a professional accountant at the direction of petitioner’s ex-husband--was subsequently examined and the amount of tax revised the dollar_figure due stemmed from the real_estate transactions executed solely by petitioner’s ex-husband and omitted from the late-filed return the tax due was assessed in date respondent levied on petitioner’s wages at various places of employment in order to collect the outstanding liability presumably because petitioner’s ex-husband had suffered severe health problems and a bankruptcy petitioner filed a form_8857 request for innocent spouse relief for on date although this request was ultimately granted respondent initially denied the request as untimely see eg sec_6015 petitioner refiled although petitioner may have made a request for relief under sec_6013 in the first complete and definitive request for innocent spouse relief and claim included in the record was the form_8857 filed in her request on date and in early petitioner was granted full and complete relief from the liability under sec_6015 respondent denied petitioner’s request for relief under sec_6015 determining that she knew or had reason to know of her husband’s business dealings giving rise to the understatement because petitioner signed the return and had been employed by her ex-husband’s insurance_business because petitioner already paid some portion of the liability before being granted relief she requested a refund of the amount_paid respondent denied the request as refunds are not permitted when relief is granted under sec_6015 see sec_6015 cf sec_6015 permitting the possibility of refund when relief is granted under sec_6015 the central issue before us is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 because we decide that she is we must also address whether a refund is due petitioner under sec_6015 in this court held that it was inequitable to require that a taxpayer file a request for innocent spouse relief within years of the beginning of collection activity when the collection notice did not inform the taxpayer of his or her right to seek innocent spouse relief see 123_tc_314 petitioner requested a refund of dollar_figure discussion a relief from joint_and_several_liability sec_6015 applies to any liability for tax arising after date and to any liability for tax arising on or before date but remaining unpaid as of such date internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_740 except as otherwise provided in sec_6015 the taxpayer bears the burden of proving his or her entitlement to relief under sec_6015 rule a 119_tc_306 affd 101_fedappx_34 6th cir generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 see sec_1_6013-4 income_tax regs sec_6015 provides three avenues for relief from that liability often referred to as innocent spouse relief to a taxpayer who has filed a joint_return sec_6015 allows relief for understatements of tax attributable to certain erroneous items on a return sec_6015 provides relief for a portion of an understatement_of_tax to taxpayers who are separated or divorced and sec_6015 more broadly confers on the secretary discretion to grant equitable relief to taxpayers who otherwise do not qualify under sec_6015 or c see also sec_6015 sec_6015 relief which petitioner was granted allows for proportionate tax relief if a timely election is made through allocation of the deficiency between individuals who filed a joint_return and are no longer married are legally_separated or have been living apart for a 12-month_period generally this avenue of relief allows a spouse to elect to be treated as if a separate_return had been filed rowe v commissioner tcmemo_2001_325 here the entire understatement was attributable to petitioner’s ex-husband although respondent chose to grant petitioner relief under sec_6015 for relief under sec_6015 would have been more appropriate sec_6015 provides full or apportioned relief from joint_and_several_liability for tax including interest penalties and other_amounts to the extent that such liability is attributable to an understatement_of_tax to be eligible for relief the requesting spouse must establish that in signing the return he or she did not know and had no reason to know of the understatement sec_6015 petitioner sufficiently established both that she had no knowledge of the understatement and that she had no reason to know of the understatement for although petitioner did sign the joint_return she had no involvement with its preparation and was not privy to any of the details that comprised the return she signed the return simply because she was married during the taxable_year further the fact that she worked at her ex-husband’s insurance_company filling out insurance applications does not dictate that she had reason to know of his unrelated real_estate activities or that she knew or had reason to know of those real_estate activities sufficiently to say that she should have known about the understatement_of_tax stemming from them petitioner was not paid for her work at the insurance agency nor was she given meaningful access to much less a say in her family’s financial affairs petitioner’s ex-husband merely gave her a modest allowance petitioner did not know about the understatement nor did she have reason to respondent’s refusal to grant relief under sec_6015 was inappropriate under the circumstances b the refund amount sec_6015 governs the allowance of credits and refunds in cases where a taxpayer is granted relief under sec_6015 any refund available to a taxpayer is subject_to limitations imposed by sec_6511 sec_6512 sec_7121 or sec_7122 the only limitation applicable to this case is sec_6511 sec_6512 limits the amount of a refund in a deficiency proceeding sec_7121 applies to cases involving continued sec_6511 generally limits the amount of a refund to amounts paid within years from the time the return is filed or years from the time the tax was paid whichever period expires later sec_6511 provides that if a claim is not filed within the 3-year period specified in sec_6511 any refund should not exceed the amount of tax paid in the years immediately preceding the filing of the refund claim a claim for a tax_refund must inform the irs that a claim for a refund is being asserted detail the ground for the refund and provide sufficient facts so the irs can adequately examine the merits of the claim see eg 120_tc_137 citing 40_f3d_373 fed cir see also sec_301_6402-2 proced admin regs in this case petitioner’s refund claim was made at the time she filed the first form_8857 on date accordingly any potential refund would be limited to payments made on or after date at trial respondent argued that any refund to petitioner should be limited to payments made up until the date of her request for innocent spouse relief ie date that said respondent acknowledged on brief that it would be more continued closing agreements and sec_7122 applies to cases involving compromises appropriate to refund payments made during the years preceding- -as well as all payments made after--the filing of petitioner’s request for innocent spouse relief see eg washington v commissioner supra pincite rivera v commissioner tcmemo_2005_33 therefore any amounts paid_by petitioner after date on the liability should be eligible for a refund given our holding that petitioner is eligible for relief under sec_6015 petitioner is entitled to a refund pursuant to sec_6015 at trial respondent stated that petitioner would be entitled to a refund of dollar_figure in contrast in posttrial briefs respondent stated that petitioner had provided copies of additional checks not previously considered by respondent and that on the basis of this information petitioner would be entitled to a refund of dollar_figure the court does not understand why petitioner’s refund would have decreased in view of the fact that respondent conceded that payments from a longer time period are eligible for refund and that petitioner provided respondent with additional documentation but it is clear that a refund is due petitioner conclusion for the reasons discussed above petitioner is entitled to relief from joint_and_several_liability for under sec_6015 accordingly petitioner is entitled to a refund under sec_6015 to reflect the proper amount of that refund decision will be entered under rule
